DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters that are not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality: “receive exercise device data from at least of the exercise device” recited in ln. 14-15 should likely read “receive exercise device data from at least one of the exercise device”. Appropriate correction is required.
Claim 2 is objected to because of the following informality: “wherein the wearable electronic display device” recited in ln. 1-2 should likely read “wherein the wearable electronic 
Claim 4 is objected to because of the following informalities: “The wearable electronic device of claim1, wherein the exercise device is at least one of a free weight device, dumbbell device, weight bench, and strength exercise machine..” should likely read “The wearable electronic device of claim 1, wherein the exercise device is at least one of a free weight device, dumbbell device, weight bench, and strength exercise machine.[[.]]”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (U.S. Pub. 2010/0009810 A1) in view of Kim et al. (hereinafter “Kim”) (U.S. Pub. 2018/0140900 A1).
Regarding claim 1, Trzecieski discloses a Wearable Electronic Device (WED) (Fig. 1a, #100), comprising: a WED processing device (Fig. 1b, #101, microcontroller; [0019]); a WED memory associated with the WED processing device (Fig. 1b, #103, memory circuit);
a motion sensor, wherein the motion sensor is in signal communication with the WED processing device, and wherein the motion sensor is configured to sense the movement of the WED and generate motion sensor data (Fig. 1b, #102, accelerometer; [0019]; [0040], where the wearable device includes an accelerometer for tracking user exercise data); and,
communication circuitry, wherein the communication circuitry is in signal communication with the WED processing device and configured to wirelessly communicate with at least one of an exercise device and a RFID tag associated with an exercise device being used by the user of the WED (Fig. 2b, #290, wirelessly interface; [0019]; [0024-0026]; [0042], where the wearable device may communicate with an exercise device (fitness equipment), such as free weights, via radio frequency identification (RFID)), and wherein the processing device is configured to, 
receive the motion sensor data from the motion sensor ([0019]; [0040], where the accelerometer of the wearable device records user exercise data); 
receive exercise device data from at least of the exercise device and the RFID tag associated with the exercise device ([0026]; [0029-0030]; [0042], where the wearable device receives fitness session data which includes exercise device data (i.e., an article of fitness equipment to utilize) based on a proximity to the article of fitness equipment to utilize using RFID);
generate an exercise workout session file by combining the motion sensor data and the exercise device data ([0031]; where, upon the user having completed utilizing at least some of first sequence of articles of fitness equipment, a second fitness session (exercise workout session file) is generated and is indicative of a second sequence of articles of fitness equipment for the user to utilize, wherein the second sequence of articles of fitness equipment is derived from the first sequence of articles of fitness equipment; [0039], where the second fitness session is generated based upon the data stored from the first fitness session);
analyze at least one of the motion sensor data and the exercise device data to determine if a pre-loaded exercise routine is being followed ([0038], where the wearable device can automatically determine completion of the exercise(s) (aka whether the exercise is followed/completed));
generate a resultant output for the WED responsive to at least one of the analyzed motion sensor data and the analyzed exercise device data ([0038], where the number of repetitions performed by the user is generated based on the analyzed motion data by the wearable device before being uploaded to the server).
Trzecieski discloses accessing workout routines by the wearable device through wireless communication with a server that stores the workout routines in a database ([0019-0020]). This allows a trained professional, for example, to generate workout routines for the specific user based on user performance ([0039]). However, while Trzecieski therefore does not disclose wherein the memory of the WED stores at least one pre-loaded exercise routine, Kim, which discusses a wearable device for providing exercise contents, teaches that limitation ([0064]; [0066]; [0071]; [0086]; [0192]; Figs. 5-6, where the wearable device includes a memory for storing exercise program information). It would have been obvious to one of ordinary skill at the time of filing to store the workout routines (at least one pre-loaded exercise routine) of Trzecieski on the wearable device itself that contains memory and is capable of storing said data, as taught by Kim, for faster workout routine generation. 

Regarding claim 2, Trzecieski further discloses wherein the wearable electronic display device is at least one of a smartwatch device, an accelerometer device, a head mounted frame device, a mobile device, a smartphone and an eyeglass device (Fig. 1a, #100).

Regarding claim 3, Trzecieski further discloses wherein the motion sensor is an accelerometer based sensor ([0019]; [0040], where the wearable device includes an accelerometer for tracking user exercise data).

Regarding claim 4, Trzecieski further discloses wherein the exercise device is at least one of a free weight device, dumbbell device, weight bench, and strength exercise machine ([0025], where the exercise device (fitness equipment) may include free weights).

Regarding claim 5, Trzecieski further discloses wherein the pre-loaded exercise routine is created by a personal trainer ([0039], where the second fitness session may be created by a trained professional) and is downloaded by the user of the WED ([0032], where the user selects (downloads) exercise(s) from the plurality of exercises).

Regarding claim 7, Trzecieski further discloses wherein the generated resultant output associated with the exercise device data is based on determining if the correct exercise device is being used ([0028-0029], where each exercise comprises a correct fitness equipment to use; [0042], where the resistance of the fitness equipment is adjusted to ensure a proper resistance (correct exercise device) is being used before continuing).

Regarding claim 8, Trzecieski further discloses wherein the exercise device data is the weight value associated with the exercise device ([0024]; [0026]; [0028-0030]; [0042], where each exercise comprises an article of fitness equipment to use (i.e., free weights) and a weight or resistance).

Regarding claim 9, Trzecieski further discloses wherein the motion sensor data is associated with at least one of the number of repetitions performed by the user of the WED and the number of sets performed by the user of the WED ([0038], where the number of repetitions performed by the user is generated based on the analyzed motion data by the wearable device before being uploaded to the server).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski in view of Kim as applied to claim 1, and in further view of Chang et al. (hereinafter “Chang”) (U.S. Pub. 2018/0133551 A1) and Jang et al. (hereinafter “Jang”) (U.S. Pub. 2012/0184871 A1).
Regarding claim 6, Trzecieski does not expressly further disclose wherein the generated resultant output associated with the motion sensor data is based on determining if a detected amount of shaking exceeds a shaking threshold value that is stored in the memory of the WED. However, Chang teaches that a user’s muscles may start shaking while performing an exercise if the user is becoming fatigued ([0057]; [0116]). Additionally, Chang teaches detecting an amount of shaking using motion sensors ([0043]; [0059]; [0086]) such that the user may be instructed to stop exercising prematurely before injury occurs based on the detected shakiness ([0087]). While Chang does not expressly teach detecting whether shaking/fatigue exceeds a shaking/fatigue threshold value that is stored in the memory of the WED, Jang teaches that limitation ([0075-0077], where measured muscle fatigue may be compared with a threshold value corresponding to the determined type of exercise to determine the risk of the exercise, and wherein the threshold value is stored in a storage device of an exercise monitoring apparatus). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the accelerometer disclosed in Trzecieski to detect fatigue in the form of shakiness, as taught by Chang, and to determine if the user’s fatigue/shakiness exceeds a stored threshold, as taught by Jang, in order to accurately analyze the user’s motion data (i.e., determine an amount of repetitions performed before exceeding a fatigue/shaking threshold value) and/or prevent injury.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715